Title: To Thomas Jefferson from James Maury, 12 July 1791
From: Maury, James
To: Jefferson, Thomas


Liverpool, 12 July 1791. Since his of the 23rd he has received TJ’s of 1 and 13 May. He will attend particularly to the matter Mr. Coxe desired. Far from thinking himself neglected, he was aware TJ’s time was “much engrossed by more important concerns” than writing.—Two American vessels, chartered in Virginia for Guernsey, delivered their tobacco there and came here to take freights home, “under no aprehension of…having done any Thing illegal.” They have been seized by the customs, but as it is “notoriously an Error of Ignorance” he hopes the owners will not suffer. He is highly delighted by TJ’s account of the prosperity of the United States.
“The 4th Instant being observed by most of our Countrymen in this port as an Holiday, the Crewes of many of their Vessells collected together and getting too much Drink behaved in most disorderly and disrespectful Manner to the people of the Country, which had well nigh been attended with very serious Consequences. Happily it terminated otherwise. It will however be a Caution on future Occasions.”
